Citation Nr: 1611234	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to a rating greater than 10 percent for residuals of a right wrist fracture.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  

The Board acknowledges that additional evidence was added to the record following the April 2012 statement of the case.  Considering the dispositions herein, he is not prejudiced by the absence of a supplemental statement of the case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The TDIU issue is being inferred herein and will be discussed in greater detail below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a left shoulder disability, entitlement to an increased rating for a right wrist disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the February 2016 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated he wished to withdraw the issue of service connection for coronary artery disease.  

2.  In January 1999, the RO determined that new and material evidence had not been submitted to reopen a claim of service connection for a left shoulder disability.  The Veteran disagreed with the decision and a statement of the case was furnished in June 1999, but a VA Form 9 was not received.  

3.  Evidence associated with the record since the January 1999 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a left shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the claim of service connection for coronary artery disease are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The January 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for coronary artery disease

In November 2009, the RO denied service connection for coronary artery disease.  The Veteran disagreed with the decision and perfected this appeal.  

At the February 2016 hearing, the Veteran indicated that he wished to withdraw the issue of service connection for coronary artery disease from appellate consideration.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

On review, the Veteran has withdrawn the appeal as to the issue of service connection for coronary artery disease and hence, there remain no allegations of errors of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed. 

New and material evidence - left shoulder

In April 1971, the RO denied service connection for recurrent dislocation of the left shoulder.  It was noted that the Veteran dislocated his shoulder on two occasions prior to service and again on active duty.  He was discharged because he did not meet minimum standards.  The Veteran did not appeal this decision.  

The Veteran subsequently made efforts to reopen his claim and in June 1991, the RO denied his claim because new and material evidence had not been submitted.  The Veteran perfected an appeal of this decision.  In May 1992, the Board determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a left shoulder disorder.  The Board noted that the new evidence did not appreciably bear on the question of whether the Veteran aggravated his left shoulder during service.  The Veteran appealed this decision to the United States Court of Veterans Appeals (currently the Court of Appeals for Veterans Claims (Court)).  In June 1993, the Court issued a Memorandum Decision affirming the Board's May 1992 decision.  

In October 1998, the Veteran requested to reopen the claim.  In January 1999, the RO determined that new and material evidence adequate to reopen the claim had not been submitted.  The Veteran disagreed with the decision and in June 1999, the RO furnished a statement of the case.  The Veteran, however, did not submit a Form 9 and the decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In June 2008, the Veteran again requested to reopen his claim.  In November 2009, the RO determined that the evidence submitted was not new and material as it still did not show the condition was incurred in or caused by service as the condition preexisted service.  The Veteran disagreed with the decision and perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

On review, the last final disallowance in this case was the January 1999 denial.  Evidence of record at the time of that decision included service treatment records, private medical records, VA examinations, and statements from the Veteran.  

Service treatment records show that on enlistment examination in September 1970, the Veteran's upper extremities were reported as normal.  On the associated report of medical history, he denied a painful or trick shoulder.  A December 1970 narrative summary shows the Veteran appeared before a medical board and reported that he dislocated his shoulder on two occasions prior to enlistment.  He stated he reported this information to the enlistment examiners but it was not considered disqualifying.  While on active duty he again dislocated his left shoulder.  Diagnosis was recurrent dislocation, left shoulder, existed prior to enlistment, not misconduct, and not incurred in line of duty.  The Veteran was subsequently discharged.

Private medical records confirm the Veteran dislocated his shoulder on two occasions prior to service (November 1969 and June 1970).  Post-service, in December 1977, the Veteran underwent a Magnuson-Stack shoulder reconstruction for chronic recurrent dislocation of the left shoulder.  

In various statements, the Veteran reported that he dislocated his shoulder during basic training while swimming and that he continued to experience dislocations.  The March 1971 VA examination included a diagnosis of repeated dislocation left shoulder associated with occasional pain in the posterior aspect of the joint.  The December 1998 VA examination included a diagnosis of residual postoperative recurrent dislocation, left shoulder with arthritis.  

A significant amount of evidence has been added to the record since the January 1999 decision.  This includes private and VA medical records as well as the Veteran's testimony.  

Medical evidence shows the Veteran continues to have left shoulder problems to include pain and instability.  At the Travel Board hearing, the Veteran reported that he told the military about his shoulder at the time of enlistment but they did not find an issue with it.  He testified that his left shoulder was dislocated while he was in the pool and he felt his left shoulder was aggravated during training.  He reported that a VA doctor told him that anytime you dislocate a shoulder that was previously dislocated, it is aggravated.  

On review, the medical evidence is essentially cumulative.  To the extent his assertions were not previously considered, the Veteran's testimony is new.  The Board also finds this evidence, particularly his statement as to what the VA doctor told him, to be material in that it suggests a relationship between current disability and active service.  That is, that any preexisting shoulder disorder was aggravated during service.  Under the low threshold as set forth in Shade, the claim is reopened.  

In light of the favorable decision to reopen the claim, a detailed discussion as to how VA satisfied its duty to notify and to assist is not needed.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2015).


ORDER

The appeal as to the claim of service connection for coronary artery disease is dismissed.  

New and material evidence having been received, the claim of service connection for a left shoulder disability is reopened, and to this extent only, the appeal is granted.  


REMAND

Additional development is needed.  See 38 C.F.R. § 3.159(c).  First, updated VA records should be requested.  Second, evidence of record shows the Veteran was awarded Supplemental Security Income (SSI) benefits from the Social Security Administration.  The claims folder contains the decision letter and some supporting documents.  It appears these records were submitted by the Veteran and there is no indication that complete records were requested by VA.  This should be accomplished.  

Service connection for left shoulder disability

Prior to consideration on the merits, a VA examination and medical opinion are needed.  As discussed above, the Veteran's upper extremities were reported as normal on enlistment and a left shoulder disability was not noted.  The Veteran was clearly seen for a left shoulder dislocation during service; however, the record contains medical evidence showing he dislocated his left shoulder on two occasions prior to service.  The requested opinion must address whether the presumption of soundness has been rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Increased rating for residuals of a right wrist fracture

In November 2009, the RO continued a 10 percent rating for residuals of a right wrist fracture.  The Veteran disagreed and perfected this appeal.  

The Veteran most recently underwent a VA examination to determine the severity of his disability in October 2009.  At the hearing, the Veteran testified that his wrist has "really gotten very bad" in the last four or five years.  Given the Veteran's contentions, as well as the length of time since the last examination, the Board finds that a current examination is needed.  38 C.F.R. § 3.327 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991).  


TDIU

The Veteran is seeking an increased rating for his right wrist and at the hearing, testified that he could not work anymore.  He reported that he worked construction all his life and was a heavy equipment operator, but that he could not operate the handles any more.  Under these circumstances, the Board finds that a TDIU is for consideration as part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  The TDIU claim should be developed on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request records from the VA Medical Center in Orlando, Florida (to include the Viera VA outpatient clinic) for the period from September 2015 to the present.  

2.  Request all medical records upon which any award of benefits from the Social Security Administration was based.   

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed left shoulder disability.  The electronic claims folder must be available for review.  

The examiner is requested to identify all disorders of the left shoulder and to respond to the following questions:

(a) Did a left shoulder disability clearly and unmistakably (obvious, manifest, undebatable) exist prior to the Veteran's period of active service.

In making this determination, the examiner is requested to consider the Veteran's medical history (to include private medical records showing left shoulder dislocations in November 1969 and June 1970), accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder.  

(b) If a left shoulder disability clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that it was not aggravated (permanently worsened) by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition.

(c) If a left shoulder disability did not clearly and unmistakably exist prior to service, it is at least as likely as not that any current let shoulder disability is directly related to active service or events therein.  

A complete rationale should be provided for any opinion offered.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his right wrist disability.  The electronic claims folder must be available for review.  

In accordance with the latest worksheet for rating wrist disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any residuals of the right wrist fracture.  A complete rationale for any opinion expressed must be provided.  

5.  Take appropriate steps to develop the claim for a TDIU rating.  

6.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for a left shoulder disability; entitlement to a rating greater than 10 percent for residuals of a right wrist fracture, and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


